Bartlett, J.
We agree with the learned judge who heard this case at special term that the complaint states facts sufficient to constitute a cause of action against the defendant, although the relief to which the plaintiffs are entitled may be different in some respects from that which they demand. The fund in controversy was raised by the officers of the eleventh regiment, as such, for the benefit of the sick and needy members of the regiment. The plaintiffs are the successors of the officers who thus raised the fund. By their action the defendant was chosen trustee. It was through these very plaintiffs, therefore, that he acquired possession and control of the money, to be applied to the use of third persons under certain circumstances; and now, when they allege that the purpose of the trust has failed, and ask a distribution of the fund among those who are entitled to it, the trustee, who owes his position wholly to their action, cannot be allowed successfully to question their legal capacity to call him to account, and to insist that the money which they placed in his hands shall be judicially distributed among those to whom it belongs. They may be wrong in claiming that it belongs wholly to the persons now before the court. That matter can be determined hereafter, and other parties, if necessary, can be brought in, or their rights may be provided-for and protected in the decree. Under the allegations of the complaint, however, there does not appear to be any defect of parties of which the defendant can take advantage by demurrer. The plaintiffs, who made the defendant trustee, are before the court; the trustee himself is here; and it is alleged that there are no longer any other members of the eleventh regiment for whose benefit the trust was created. As to the original donors of the money, it cannot be determined that they are necessary parties without further information than the complaint contains in regard to the circumstances and conditions under which it was contributed to the fund. The judgment should be affirmed, with costs.
Van Brunt, P. J., concurs.